Miller, Judge.
The Georgia Department of Public Safety (DPS) appeals from the trial court’s denial of its motion to dismiss Constantino Cervantes’s petition for judicial review of the suspension of his driver’s license. As Cervantes failed to appeal DPS’s decision within 30 days, we reverse.
In December 1999, Cervantes lost his driver’s license, obtained a replacement license from DPS, but later found his original license. In April 2000, Cervantes’s license was suspended, and in May 2000, he surrendered his original license. See generally OCGA § 40-5-61. In June 2001, after having served what he believed to be the one-year suspension, Cervantes submitted an application to have his license reinstated. His application was refused, however, because he had not surrendered the replacement license. DPS told Cervantes that his suspension would not begin until the replacement license was surrendered. In November 2001, Cervantes filed a “Petition for Judicial Review of Administrative License Suspension.” DPS filed a motion to dismiss the petition. The trial court denied DPS’s motion and ordered *563that Cervantes’s driver’s license be reinstated. DPS appeals, citing several enumerations of error.
Decided February 11, 2003.
Thurbert E. Baker, Attorney General, Mary Beth Westmoreland, Deputy Attorney General, Christopher S. Brasher, Senior Assistant Attorney General, Eugene S. Hatcher, Jr., Assistant Attorney General, for appellant.
Constantino Cervantes, pro se.
1. DPS contends that the trial court did not have subject matter jurisdiction over Cervantes’s petition for judicial review. We agree. Under OCGA § 40-5-66 (a), any decision by the department can be appealed provided that “[s]uch appeal . . . must be filed within 30 days from the date the department enters its decision. . . .” Cf. Miles v. Shaw, 272 Ga. 475, 476 (532 SE2d 373) (2000). Here, Cervantes was denied the reinstatement of his license in June 2001 (see OCGA § 40-5-60), but did not seek review of that decision until November 2001. As Cervantes failed to appeal the denial of the reinstatement of his license within 30 days, the trial court erred in denying DPS’s motion to dismiss Cervantes’s petition.
2. DPS’s remaining enumerations are rendered moot in light of our holding in Division 1.

Judgment reversed.


Johnson, P. J, and Blackburn, P. J., concur.